Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 1 of 25 PageID #: 16433




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



                                                        C.A. No. 15-842-RGA
 IN RE CHANBOND, LLC
                                                         CONSOLIDATED
 PATENT LITIGATION
                                                       REDACTED



  OPENING BRIEF OF CHANBOND, LLC IN SUPPORT OF ITS DAUBERT MOTION
    TO EXCLUDE CERTAIN OPINIONS AND TESTIMONY OF DEFENDANTS’
                         DAMAGES EXPERT



 Date: April 5, 2019                 BAYARD, P.A.

 Of Counsel:
                                     Stephen Brauerman (sb4952)
 Robert A. Whitman (pro hac vice)    Sara E. Bussiere (sb5725)
 Mark S. Raskin (pro hac vice)       600 N. King Street, Suite 400
 John F. Petrsoric (pro hac vice)    Wilmington, Delaware 19801
 MISHCON DE REYA NEW YORK LLP        (302) 655-5000
 156 Fifth Avenue, suite 904         (302) 655-5000 (Telephone)
 New York, New York 10010            (302) 658-6395 (Facsimile)
 (212) 612-3270 (Telephone)          sbrauerman@bayardlaw.com
 (212) 612-3297 (Facsimile)          sbussiere@bayardlaw.com
 robert.whitman@mishcon.com
 mark.raskin@mishcon.com
 john.petrsoric@mishcon.com          Counsel for Plaintiff
                                     ChanBond, LLC
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 2 of 25 PageID #: 16434




                                                TABLE OF CONTENTS

 I.     INTRODUCTION ................................................................................................................ 1

 II.    LEGAL STANDARD .......................................................................................................... 2

 III.   FACTUAL BACKGROUND .............................................................................................. 3

        A.        Z-Band, ChanBond, and Ownership of the Patents-in-Suit ..................................... 3

        B.        Background Concerning Mr. Bakewell’s Report ..................................................... 4

 IV.    MR. BAKEWELL’S “MARKET APPROACH” TO A REASONABLE ROYALTY IS
        FUNDAMENTALLY FLAWED......................................................................................... 5

        A.        Mr. Bakewell Should Not Be Permitted to Testify that Z-Band’s Investment
                  Solicitations Are Indicative of a Reasonable Royalty Rate ..................................... 8

        B.        Mr. Bakewell Should Not Be Permitted to Testify that a Purported AST “Offer to
                  Sell” Is a Comparable Transaction ......................................................................... 14

        C.        Mr. Bakewell Should Not Be Permitted to Testify that Purported
                  “Contemporaneous Evaluations” Reflect Comparable Transactions ..................... 16

 V.     CONCLUSION .................................................................................................................. 20




                                                                  i
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 3 of 25 PageID #: 16435




                                                TABLE OF AUTHORITIES

                                                                                                                                Page(s)

 Cases

 Apple v. Motorola, Inc.,
    757 F.3d 1286 (Fed Cir. 2014)...................................................................................3, 9, 12, 19

 Dataquill Ltd. v. High Tech Computer Corp.,
    No. 08-CV-543, 2012 WL 1284381 (S.D. Cal. Apr. 16, 2012) ...................................11, 12, 14

 Daubert v. Merrell Dow Pharms., Inc.,
    509 U.S. 579 (1993) ...................................................................................................................2

 ePlus, Inc. v. Lawson Software, Inc.,
    764 F. Supp. 2d 807 (E.D. Va. 2011) ......................................................................................13

 Georgia-Pacific Corp. v. U.S. Plywood Corp.,
    318 F. Supp. 1116 (S.D.N.Y. 1970)................................................................................. passim

 Georgia-Pacific Corp. v. U.S. Plywood-Champion Papers, Inc.,
    446 F.2d 295 (2d Cir. 1971).....................................................................................................13

 Hanson v. Alpine Valley Ski Area, Inc.,
    718 F.2d 1075 (Fed. Cir. 1983)....................................................................................16, 19, 20

 LaserDynamics, Inc. v. Quanta Computer, Inc.,
    694 F.3d 51 (Fed. Cir. 2012)......................................................................................................6

 Lucent Techs., Inc. v. Gateway, Inc.,
    580 F.3d 1301 (Fed. Cir. 2009)........................................................................................ passim

 M2M Solutions LLC v. Enfora, Inc.,
   167 F.Supp.3d 665 (Fed. Cir. 2016) ..........................................................................................9

 Oracle Am., Inc. v. Google, Inc.,
    847 F. Supp. 2d 1178 (N.D. Cal. 2012) .....................................................................................6

 ResQNet.com, Inc. v. Lansa, Inc.,
    594 F.3d 860 (Fed. Cir. 2010)............................................................................................3, 6, 7

 Uniloc USA, Inc. v. Microsoft Corp.,
    632 F.3d 1292 (Fed. Cir. 2011)......................................................................................2, 11, 14

 Versata Software, Inc. v. SAP Am. Inc.,
    717 F.3d 1255 (Fed. Cir. 2013)..................................................................................................5



                                                                     ii
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 4 of 25 PageID #: 16436




 VirnetX, Inc. v. Cisco Sys., Inc.,
    767 F.3d 1308 (Fed. Cir. 2014)..................................................................................................9

 Williamson v. Citrix Online, LLC,
    792 F.3d 1339 (Fed. Cir. 2015)..................................................................................................3

 Zimmer Surgical, Inc. v. Stryker Corp.,
    No. 16-CV-679, 2019 WL 1082336 (D. Del. Mar. 7, 2019) ...........................................8, 9, 10

 Statutes

 35 U.S.C. § 284 ................................................................................................................................2




                                                                       iii
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 5 of 25 PageID #: 16437




     I.   INTRODUCTION

          In opining on a reasonable royalty in this action, Defendants’ damages expert, W.

 Christopher Bakewell, relies on a “market approach” under which “assets are valued based on

 comparable arm’s-length transactions between unrelated parties.” (Ex. 1,1 Bakewell Rebuttal

 Expert Report Regarding Damages (“Bakewell Rpt.”), ¶ 174.) In applying the market approach,

 Mr. Bakewell considers three data points: 1) investment solicitations for a product company a

 decade before the issuance of the patents-in-suit; 2) a 2012 purported offer to sell; and 3) 2014-

 2015 e-mails that he frames as “contemporaneous valuations.” (Id. at ¶ 287.) Yet, Mr. Bakewell

 fails to establish that these data points are technically and economically comparable transactions

 to a license to the patents-in-suit. As demonstrated below, Mr. Bakewell relies on data points

 that are “radically different” from a hypothetical negotiation with an infringer for a license to

 practice the patents-in-suit, and therefore must be excluded from any damages analysis. In other

 words, Mr. Bakewell’s opinions regarding the “market approach” are not the product of reliable

 principles and methods tied to the facts of this case and should be excluded.

          The Federal Circuit has made clear that before an expert may rely on an agreement to

 discern a reasonable royalty, such agreement must be shown to be comparable to a hypothetical

 license transaction for the patent-in-suit. None of what Mr. Bakewell relies on for his three data

 points is a transaction at all, much less a comparable transaction.   For example, Mr. Bakewell

 relies on no license agreements concerning the patents-in-suit and no settlement agreements

 concerning the patents-in-suit, which themselves would be only relevant in limited

 circumstances. Instead, Mr. Bakewell relies exclusively on communications that are not part of



 1
  “Ex. _” refers to the exhibits attached to the Declaration of Michael S. DeVincenzo in Support
 of ChanBond’s Daubert Motion to Exclude Certain Opinions and Testimony of Defendants’
 Damages Expert.
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 6 of 25 PageID #: 16438




 any transaction, including solicitations for business investment that predate the issuance of the

 patents-in-suit by as much as a decade. Further, Mr. Bakewell’s data points have nothing to do

 with a hypothetical negotiation concerning the patents-in-suit, as none of the discussions

 concerned potential licenses with entities practicing the patents-in-suit. Accordingly, Mr.

 Bakewell’s opinions regarding the “market approach” to assessing a reasonable royalty are

 flawed and unreliable and he should be precluded from testifying regarding such opinions.

  II.   LEGAL STANDARD

        If Defendants are found liable for infringement of any of the patents-in-suit, Plaintiff

 would receive a reward of “damages adequate to compensate for the infringement, but in no

 event less than a reasonable royalty for the use made of the invention by the infringer.” 35

 U.S.C. § 284. Assessing reasonable royalty damages to compensate for alleged patent

 infringement typically involves looking at a “hypothetical negotiation” in which a willing

 licensor (Plaintiff) and willing licensee (a Defendant) voluntarily enter into a license agreement

 for the patent-in-suit just before the date of first alleged infringement. See, e.g., Lucent Techs.,

 Inc. v. Gateway, Inc., 580 F.3d 1301, 1324–25 (Fed. Cir. 2009). The hypothetical negotiators

 must assume the asserted patents are valid and infringed, and the reasonable royalty the parties

 would have negotiated can be determined by applying the factors set forth in Georgia-Pacific

 Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116 (S.D.N.Y. 1970). Id.

        As the proponents of Mr. Bakewell’s testimony, Defendants must show that he complied

 with Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993), binding cases applying

 Daubert, and the Federal Rules of Evidence. See, e.g., Uniloc USA, Inc. v. Microsoft Corp., 632

 F.3d 1292, 1315 (Fed. Cir. 2011). A party “must sufficiently [tie the expert testimony on

 damages] to the facts of the case.” Id. at 1315. To this end, the Federal Circuit has set forth



                                                   2
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 7 of 25 PageID #: 16439




 clear guidelines for using license agreements in a reasonable royalty analysis, reflecting its

 skepticism of their reliability. District courts are required to “exercise vigilance when

 considering past licenses to technologies other than the patent in suit” when conducting a

 reasonable royalty analyses. ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir.

 2010) (emphasis in original). Any “agreement” that an expert seeks to rely upon “to support a

 reasonable royalty analysis must be proven to be sufficiently comparable” to the hypothetical

 negotiation at issue “with respect to technology, economic terms, and time period.” Apple v.

 Motorola, Inc., 757 F.3d 1286, 1315 (Fed Cir. 2014), overruled on other grounds by Williamson

 v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015). And, expert opinions are inadmissible if

 based on agreements that are “radically different from the hypothetical negotiation under

 consideration.” Lucent, 580 F.3d at 1327. The party proposing that an agreement should be

 admissible for purposes of a hypothetical negotiation bears the burden to prove that the

 agreement at issue is sufficiently comparable to a hypothetical negotiation. Id.

 III.   FACTUAL BACKGROUND

        A.      Z-Band, ChanBond, and Ownership of the Patents-in-Suit

        Z-Band, Inc. (“Z-Band”) was founded in October 1999 as an electronics product

 company by the inventors of the patents-in-suit, Messrs. Earl Hennenhoefer, Richard V. Snyder,

 and Robert D. Stine. (Ex. 2, Opening Expert Report Dr. David Teece (“Teece Rpt.”), ¶¶ 26–27.)

 The inventors and Z-Band co-founders were all industry veterans that previously worked

 together at Aircraft Marine Products, Inc. (AMP). (Ex. 1, Bakewell Rpt., ¶ 35.) Shortly after Z-

 Band was founded, it sought venture capital investment of

 from a strategic partner. (Ex. 2, Teece Rpt., ¶ 31.) Around February 2003, Z-Band increased the

 investment amount it was seeking to              . (Id. at ¶ 32.) These activities preceded the



                                                  3
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 8 of 25 PageID #: 16440




 release, in 2006, of the DOCSIS 3.0 standard which underlies the Defendants’ allegedly

 infringing systems. (Ex. 1, Bakewell Rpt., ¶¶ 129, 181.)

          In 2008, Z-Band formed CBV, Inc. (“CBV”)

                                                        (Id. at ¶ 36.) Years after the formation of CBV

 and more than a decade after Z-Band was founded, the patents-in-suit issued: 1) U.S. Pat. No.

 7,941,822 (the “’822 Patent”) issued on May 10, 2011; 2) U.S. Pat. No. 8,341,679 (the “’679

 Patent”) issued on December 25, 2012; and 3) U.S. Pat. No. 8,984,565 (the “’565 Patent”) issued

 on March 17, 2015. (Ex. 1, Bakewell Rpt., ¶ 24 (identifying issue date of each patent-in-suit).)

          On August 15, 2014, ChanBond, LLC (“ChanBond”), the plaintiff in this action, was

 formed                                                     , and CBV transferred the patents-in-suit

 to ChanBond. (Ex. 2, Teece Rpt., ¶¶ 40–41.)

          (Id. at ¶ 38.)




                                   (Id. at ¶ 43.)

          B.     Background Concerning Mr. Bakewell’s Report

          Mr. Bakewell’s rebuttal damages report both critiques the opinions offered by

 ChanBond’s damages experts and offers affirmative opinions with respect to the appropriate

 amount of damages, in the form of a reasonable royalty, that should be awarded in this action. In

 opining on the appropriate reasonable royalty, Mr. Bakewell prepared a “quantitative analysis

 phase” using three approaches: the cost approach, the income approach, and the market

 approach. (Ex. 1, Bakewell Rpt. ¶ 171.) The present motion concerns Mr. Bakewell’s market

 approach analysis.



                                                    4
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 9 of 25 PageID #: 16441




        According to Mr. Bakewell, “[u]nder the market approach, assets are valued based on

 comparable arm’s length transactions between unrelated parties.” (Id. at ¶ 174 (emphasis

 added).) In particular, “[i]n terms of a reasonable royalty determination, the market approach

 involves consideration of the terms of licenses and other transactions involving comparable

 technologies.” (Id.) As detailed herein, although he recognizes that the “market approach” only

 involves “comparable arm’s length transactions,” Mr. Bakewell improperly applies the market

 approach to three data points that are not comparable transactions, technically or economically.

 On their face, none of the three data points Mr. Bakewell relies on involve a transfer of any

 patent rights to an entity practicing the patents-in-suit (such as an accused infringer). Two data

 points do not involve a transaction of any kind and predate the hypothetical negotiation by as

 much as a decade. The third relies on numbers plucked from e-mails, not transaction terms.

 IV.    MR. BAKEWELL’S “MARKET APPROACH” TO A REASONABLE ROYALTY
        IS FUNDAMENTALLY FLAWED

        The results of Mr. Bakewell’s market approach are not based on any actual transactions.

 Instead of analyzing transactions and their terms, Mr. Bakewell determines his proposed royalty

 by relying on what he calls three “data points.” (Ex. 1, Bakewell Rpt., ¶ 287.) Specifically, Mr.

 Bakewell conjures up a proposed royalty by looking at: 1) solicitations for investment in the

 operation of a product company from a decade before the patents-in-suit issued; 2) an

 unauthorized offer to sell the patents-in-suit by a third party; and 3) numbers plucked from e-

 mails that are not part of any transaction and do not reflect the terms of any transaction. Id. at ¶¶

 176-248, 287. These “data points” are all radically different than a hypothetical negotiation to

 license the patents-in-suit, and are therefore improper to consider in determining a royalty.

        “A reasonable royalty may be calculated using one of two baselines: [1] an established

 royalty, if there is one, or if not, [2] upon the supposed result of hypothetical negotiations


                                                   5
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 10 of 25 PageID #: 16442




 between the plaintiff and defendant.” Versata Software, Inc. v. SAP Am. Inc., 717 F.3d 1255,

 1267 (Fed. Cir. 2013). There is no dispute that there is no established royalty for the patents-in-

 suit in this case. As such, Mr. Bakewell’s opinions concern a hypothetical negotiation. (Ex. 1,

 Bakewell Rpt., ¶¶ 158–165.) Mr. Bakewell’s “market approach,” which purports to value

 intellectual property based on “the terms of licenses and other transactions involving comparable

 technologies,” id. at ¶ 174, is a broader application of only the first two Georgia-Pacific factors

 in a hypothetical negotiation analysis, which concern [1] “[t]he royalties received by the patentee

 for the licensing of the patent in suit ...” and [2] “[t]he rates paid by the [infringer] for the use of

 other patents comparable to the patent in suit.” Georgia-Pacific, 318 F. Supp. at 1120. As

 discussed further below, however, Mr. Bakewell’s “market approach” is not tied to the specific

 facts of the case as required by Georgia-Pacific. Indeed, royalties have never been paid (or

 discussed) for the patents-in-suit and no rights in the patents-in-suit have ever been transferred to

 an entity that practices the patents. Yet, Mr. Bakewell attempts to shoehorn irrelevant “data

 points,” including solicitations for passive investment in a product company from a decade

 before the patents-in-suit issued, and vague communications related to potential transactions that

 did not close, into a reasonable royalty analysis that requires technical and economic transactions

 that are comparable to a hypothetical patent licensing negotiation. The law simply does not

 permit Mr. Bakewell’s flawed approach.

         It is well settled that “[d]amages experts cannot use non-comparable licenses, with little

 relationship to the claimed invention or patents-in-suit, as a basis for calculating reasonable

 royalties.” Oracle Am., Inc. v. Google, Inc., 847 F. Supp. 2d 1178, 1187 (N.D. Cal. 2012) (citing

 ResQNet.com, 594 F.3d at 870). Here, Mr. Bakewell’s “market approach” is based on nothing

 remotely resembling a license agreement of any kind, let alone a comparable license agreement



                                                     6
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 11 of 25 PageID #: 16443




 with respect to the patents-in-suit. Instead, Mr. Bakewell relies on irrelevant data points that are

 radically different from anything that would be considered in a hypothetical licensing negotiation

 between a patent owner and an infringer. Worse, Mr. Bakewell simply ignores any and all

 differences between his “data points” and the hypothetical negotiation in an attempt to artificially

 lower the reasonable royalty.

        The Federal Circuit “has long required district courts performing reasonable royalty

 calculations to exercise vigilance when considering past licenses to technologies other than the

 patent in suit.” ResQNet.com, 594 F.3d at 869 (emphasis in original). When relying on such

 alleged comparable transactions to prove a reasonable royalty, “alleging a loose or vague

 comparability between different technologies or licenses does not suffice.” LaserDynamics, Inc.

 v. Quanta Computer, Inc., 694 F.3d 51, 79 (Fed. Cir. 2012). The Federal Circuit’s opinion in

 ResQNet.com is instructive. There, the Federal Circuit rejected an expert’s attempt to rely on a

 royalty rate in an agreement deemed a non-comparable license, finding the district court erred in

 considering expert testimony that “used licenses with no relationship to the claimed invention to

 drive the royalty rate up.” ResQNet.com, 594 F.3d at 870. The Federal Circuit noted that none

 of the licenses “even mentioned the patents in suit or showed any other discernible link to the

 claimed technology.” Id. Instead, the Federal Circuit instructed that experts “must consider

 licenses that are commensurate with what the defendant has appropriated.” Id. at 872.

        Similarly, in Lucent, the Federal Circuit rejected a patentee’s reliance on a collection of

 licenses where “some of the license agreements [were] radically different from the hypothetical

 agreement under consideration” and the court was “unable to ascertain from the evidence

 presented the subject matter of the [other] agreements,” and thereby could not “understand how

 the jury could have adequately evaluated the probative value of those agreements.” 580 F.3d at



                                                  7
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 12 of 25 PageID #: 16444




 1327–28. Vacating the jury’s damages award, the Federal Circuit held that the award “cannot

 stand solely on evidence which amounts to little more than a recitation of royalty numbers, …

 particularly when it is doubtful that the technology of those license agreements is in any way

 similar to the technology being litigated here.” Id. at 1329.

        Mr. Bakewell’s opinions concerning the “market approach” must be excluded for similar

 reasons. Under his “market approach,” Mr. Bakewell arrives at three separate numbers that he

 misrepresents as “Lump-Sum-Royalties.” First, Mr. Bakewell opines that “Pre-DOCSIS 3.0

 investment solicitations for technology disclosed in the patents-in-suit” yield a “lump-sum-

 royalty” of                       (Ex. 1, Bakewell Rpt., ¶ 287.) Second, Mr. Bakewell opines

 that a “2012 AST offer to sell” resulted in a “lump-sum-royalty” in the

 (Id.) Third, Mr. Bakewell opines that “2014-2015 contemporaneous evaluations” result in a

 “lump-sum-royalty” of                       (Id.) As detailed herein, none of the information

 relied on by Mr. Bakewell arguably represents a “comparable transaction” to the hypothetical

 negotiation and, contrary to Mr. Bakewell’s statements, none represents a “royalty rate” of any

 kind, let alone a “lump-sum-royalty.”

        A.      Mr. Bakewell Should Not Be Permitted to Testify that Z-Band’s Investment
                Solicitations Are Indicative of a Reasonable Royalty Rate

        The first radically different data point Mr. Bakewell considers in his market analysis is

 investment solicitations to fund the running of an operating product company, a decade before

 the patents-in-suit issued. Mr. Bakewell relies on the following discussions:

        1) In December 2000, Z-Band sought investment of

 in venture capital funding for an unknown share of Z-Band, see Ex. 1, Bakewell Rpt., ¶ 178; and




                                                  8
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 13 of 25 PageID #: 16445




        2) In 2001, an unidentified foreign company with no knowledge of the patent-pending

 technology, id. at ¶ 180, offered Z-Band             for an unknown “minority interest” in Z-

 Band, which was rejected by Z-Band.

        After summarizing Z-Band’s efforts to solicit investment, Mr. Bakewell simply states

 that these “Pre-DOCSIS 3.0 investment solicitations” result in a “lump-sum-royalty” of

                 (Id. at ¶ 287.) None of these discussions are comparable to a hypothetical

 negotiation that could possibly reflect a                      royalty for a license to the patents-

 in-suit. As a threshold matter, these investment solicitations would not have transferred any

 patent rights to the potential investors. (See id. ¶¶ 178–180.) In order for Mr. Bakewell to rely

 on what he labels “Pre-DOCSIS 3.0 investment solicitations for technology disclosed in the

 patents-in-suit” in performing his market analysis, he must first establish that both “the

 technology and value” at issue in these solicitations “are comparable to the technology and value

 of the patents-in-suit,” and that these solicitations are “economically comparable to the patents-

 in-suit.” Zimmer Surgical, Inc. v. Stryker Corp., No. 16-CV-679, 2019 WL 1082336, at *16 (D.

 Del. Mar. 7, 2019); see also Apple, 757 F.3d at 1315 (Fed Cir. 2014). He fails in both regards.

        ChanBond’s ’822 Patent, the first to issue of the patents-in-suit, issued on May 10, 2011.

 (Ex. 1, Bakewell Rpt., ¶ 24.) Ten years prior to the issuance of the ’822 Patent, in the 2000-2002

 timeframe, Z-Band sought                                        in passive investment capital for

 its business. (Id. at ¶¶ 40–50.) At no point in Mr. Bakewell’s discussion of these investment

 solicitations does he opine that these investment solicitations are technically and economically

 comparable to a hypothetical negotiation with any Defendant for a license to the patents-in-suit.

 (Id. at ¶¶ 39–52, 178–181.) They are not.




                                                  9
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 14 of 25 PageID #: 16446




        Instead of attempting to establish economic or technical comparability, Mr. Bakewell

 suggests that Z-Band’s concept for a “GigaTwist” product (that never existed and never

 practiced the patents-in-suit) is related to the technology covered by the asserted claims that

 issued a decade or more later. (See, e.g., id. at ¶ 40 (claiming Z-Band sought investment in part

 for “the GigaTwist product that the named inventors attempted to patent with the asserted

 claims”), ¶ 50 (claiming that of a            investment Z-Band solicited,                “was

 allocated to the patented technology” presumably because a marketing presentation allotted that

 amount to “Development of the GigaTwist Intelligent Device(s)”); Ex. 3, ZBAND_0005373 at -

 74 (identifying funds for development of GigaTwist Intelligent Device).) But “loose, vague

 allegations of technological comparability, without any explanation, are insufficient, and do not

 even provide a basis to meaningfully assess technological comparability.” M2M Solutions LLC

 v. Enfora, Inc., 167 F. Supp. 3d 665, 677–78 (D. Del. 2016); see also VirnetX, Inc. v. Cisco Sys.,

 Inc., 767 F.3d 1308 at 1326 (Fed. Cir. 2014) (emphasizing that royalty estimates must focus on

 “damages attributable to the infringing features.”); Zimmer Surgical, 2019 WL 1082336, at *16

 (finding technical comparability not established when an expert “uses broad and nebulous

 language to describe the technological comparability.”).

        Mr. Bakewell does not opine that the investments Z-Band was soliciting for its business

 were somehow solicitations for investment based on the value of the patents-in-suit. Instead, in

 discussing the solicitations, Mr. Bakewell cites two marketing documents (a two page “Venture

 Capital Equity Investment” document and a two page “Equity Investment and Development

 Program” document) and associated inventor deposition testimony. (See Ex. 1, Bakewell Rpt.,

 ¶¶ 40, 50 (citing excerpts from Earl Hennenhoefer’s deposition (Ex. 4), ZBAND_0005371–372

 (Ex. 5), ZBAND_0005373–374 (Ex. 3)).) These materials collectively make clear that the



                                                  10
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 15 of 25 PageID #: 16447




 investment capital is for passive investment to help fund the operation of a product company and

 not for a potential transaction to license or transfer any patent rights. (Id.)

        Further, Mr. Bakewell should not be permitted to offer opinions that Z-Band’s investment

 solicitations for prospective products in the 2000-2002 time-frame are reflective of a reasonable

 royalty for the patents-in-suit at a hypothetical negotiation a decade later. See Zimmer Surgical,

 2019 WL 1082336, at *16 (finding an agreement “entered eight to eleven years before the

 hypothetical negotiations” was not comparable). Mr. Bakewell’s report recognizes that the

 “market approach” only applies to comparable transactions, id. at ¶ 174, yet none of the

 communications relied on by Mr. Bakewell resulted in a transaction of any type. And these

 discussions did not concern licensing or license agreements with respect to the patents-in-suit, or

 mention the transfer of any patents or any technology related to the patents-in-suit. (Id. at ¶¶ 39–

 52, 178–181.) A minority investment in a start-up company (Z-Band), some of which was

 targeted for development of a commercial product (GigaTwist) is facially irrelevant. The cost to

 design and manufacture a commercial product has nothing to do with patent licensing.

 Marketing materials to solicit passive investment in a manufacturing company, years before the

 patents-in-suit issued, is simply not a “comparable transaction” to a hypothetical negotiation with

 an infringing company a decade later.

        Courts routinely recognize that the Georgia-Pacific factors regarding comparable

 agreements pertain to patent licenses or other agreements valuing the patents-in-suit. See, e.g.,

 Uniloc, 632 F.3d at 1317–18 (“In particular, factors 1 and 2—looking at royalties paid or

 received in licenses for the patent in suit or in comparable licenses—and factor 12—looking at

 the portion of the profit that may be customarily allowed in the particular business for the use of

 the invention or similar inventions—remain valid and important factors in the determination of a



                                                   11
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 16 of 25 PageID #: 16448




 reasonable royalty rate.”); Dataquill Ltd. v. High Tech Computer Corp., No. 08-CV-543, 2012

 WL 1284381, at *7 (S.D. Cal. Apr. 16, 2012) (“[The expert] is attempting to use the Google

 agreement as if it were a prior license under Georgia-Pacific factor 1 or 2 or a customary rate

 under factor 12. … No reasonable jury could find the Google agreement sufficiently comparable

 to the license that would have been reached at the hypothetical negotiation because the Google

 agreement is not even a patent license, it is a revenue sharing agreement.”). Courts give weight

 to existing licenses because they are actual results reached by persons with conflicting economic

 interests and therefore constitute direct and reliable evidence of the fair market value of a license

 under the patent (i.e., the payment that a willing buyer and a willing seller would have agreed to

 in hypothetical negotiations). See, e.g., Lucent, 580 F.3d at 1324–25; 7 DONALD S. CHISUM,

 CHISUM ON PATENTS § 20.07[2][a], at 20-1243–51. The materials relied on by Mr. Bakewell are

 not evidence of any actual results reached through an arm’s-length negotiation and should be

 excluded for that reason alone.

        Moreover, a solicitation of investment is not a license agreement and does not in any way

 evidence a royalty rate for patents-in-suit which did not even exist at the time the investment was

 solicited. Unsurprisingly, courts conclude that agreements unconnected to patent rights are not

 informative of a reasonable royalty under Lucent and ResQNet. In DataQuill Ltd., for example,

 the court excluded an expert’s opinion that a revenue sharing agreement related to software

 applications was comparable to the license that would have been reached at the hypothetical

 negotiation. DataQuill Ltd., 2012 WL 1284381, at *6–8. Like here, there was no dispute that

 the agreement being relied on by the expert did not involve a patent license, but, unlike here, the

 agreement concerned accused devices that practiced the patented technology. Id. at *7. Despite

 this, the court found that the expert could not rely on the agreement in question, finding that “the



                                                  12
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 17 of 25 PageID #: 16449




 agreement is not a license agreement for a patent or patents” and thus “not evidence of a royalty

 rate for the use of the invention or analogous inventions.” Id.

        Further, any “agreement” that an expert seeks to rely upon “to support a reasonable

 royalty analysis must be proven to be sufficiently comparable” to the hypothetical negotiation at

 issue “with respect to … [the] time period.” Apple, 757 F.3d at 1315. Z-Band’s solicitation of

 investment capital in 2000-2002 is simply not comparable to a license agreement to the patents-

 in-suit at a hypothetical negotiation in 2011. Under Georgia-Pacific, the fact-finder must

 consider what would result from a “hypothetical negotiation” between the parties conducted on

 the eve of first infringement. See Georgia-Pacific, 318 F. Supp. at 1120. Here, according to Mr.

 Bakewell himself, the earliest hypothetical negotiation date would be May 2011 (Ex. 1, Bakewell

 Rpt., ¶¶ 162–165), almost a decade after the investment solicitations. In the 2000-2002 time-

 frame, the patents-in-suit had not issued, Z-Band had no products that practiced the patents-in-

 suit, and infringement did not and could not exist. Indeed, given that the patents-in-suit were not

 yet filed, let alone issued, and no entity was practicing the patents-in-suit, there is no basis for

 Mr. Bakewell to suggest that solicitations for investment to fund the operation of a product

 company could possibly be equivalent to a valuation of the infringing activity of the patents-in-

 suit a decade later. As such, the investment discussions, which occurred almost a decade before

 the date of the hypothetical negotiation, do not represent comparable transactions to a

 hypothetical negotiation. See ePlus, Inc. v. Lawson Software, Inc., 764 F. Supp. 2d 807, 810,

 813–14 (E.D. Va. 2011) (finding that the plaintiff did not show a sufficient connection between

 the patents-in-suit and later license agreements that “occurred years after the hypothetical

 negotiation called for by Georgia-Pacific analysis would have occurred”); see also Georgia-

 Pacific Corp. v. U.S. Plywood-Champion Papers, Inc., 446 F.2d 295, 297 (2d Cir. 1971).



                                                   13
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 18 of 25 PageID #: 16450




        B.      Mr. Bakewell Should Not Be Permitted to Testify that a Purported AST
                “Offer to Sell” Is a Comparable Transaction

        The second radically different data point relied on by Mr. Bakewell in his “market

 approach” is correspondence from a third party, Allied Security Trust (“AST”), that allegedly

 offered the patents-in-suit for sale. In particular, Mr. Bakewell opines that a 2012 AST offer to

 sell evidences a “lump-sum-royalty” of                          (Ex. 1, Bakewell Rpt., ¶¶ 198–

 201.) Yet, the amount of this “offer to sell” is conjured from e-mails from a third party, Mark

 Rosen, and it is not representative of a comparative transaction to a hypothetical negotiation.

        The e-mails relied on by Mr. Bakewell state that CBV was seeking

 for rights in the patents-in-suit. (Ex. 1, Bakewell Rpt., ¶¶ 198–201.) The e-mails in question,

 which are indisputably not transactions, were written by a Mr. Rosen, a third party who was not

 deposed, and simply state a ballpark price range and fail to specify any other terms of any offer.

 (Id.) Moreover, Mr. Bakewell points to no evidence that this alleged “offer” was actually

 received or seen by any entity practicing the patents-in-suit. (Id.) As specific terms of a

 transaction were never discussed in the                        let alone agreed to, the

         mark is not representative of a “comparable transaction.” As discussed above, while

 agreements can constitute direct and reliable evidence of the fair market value of a license under

 a patent, third party e-mails regarding an alleged offer price range, and no other terms, for an

 alleged potential agreement that never took place provide no such reliability. See, e.g., Uniloc,

 632 F.3d at 1317–18; Dataquill Ltd., 2012 WL 1284381, at *7.

        The dangers presented by Mr. Bakewell’s reliance on Mr. Rosen’s e-mails here are

 compounded because Mr. Rosen was never deposed in this action and he never communicated

 with the owners of the patents-in-suit. (Ex. 4, Hennenhoefer Tr. at 207:20–213:10.) In fact, the

 patent owners never authorized AST to offer their patents-in-suit for                         (Id.;


                                                  14
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 19 of 25 PageID #: 16451




 see also Ex. 1, Bakewell Rpt., ¶ 205.) Instead, as Mr. Bakewell admits, the inventors testified

 that they were seeking                 for any sale through AST. (Ex. 4, Hennenhoefer Tr. at

 198:16–200:21; Ex. 1, Bakewell Rpt., ¶ 205.) Mr. Bakewell disregards the inventors’

 expectation of                from any AST sale. Instead, Mr. Bakewell opines that

          is relevant because it allegedly reflects that CBV faced an “inability to sell” the patents-

 in-suit at a                       price.2 (Ex. 1, Bakewell Rpt. at ¶ 204.) That is simply not true.

         Mr. Bakewell’s analysis is fundamentally flawed. Moreover, he ignores all context

 regarding this alleged offer for sale, which was not related to any actual transaction and was not

 comparable to a hypothetical negotiation for a license to the patents-in-suit. Of course, the

 hypothetical negotiation assumes not only that an accused infringer is aware of a patent, but also

 assumes the patent is valid and infringed. See Lucent, 580 F.3d at 1325 (“The hypothetical

 negotiation also assumes that the asserted patent claims are valid and infringed.”). Thus, in order

 for Mr. Bakewell to conclude that the alleged offer is relevant, he must show that a Defendant, or

 other comparable entity similarly situated, saw the offer, appreciated the patents-in-suit and the

 potential implications on its services, believed the patents-in-suit to be valid, and then decided

 not to purchase the patents-in-suit. There is no evidence that any of the Defendants (or anyone

 similarly situated) saw the alleged offer on AST’s website or downloaded any materials

 regarding the patents-in-suit. (See Ex. 6, Bakewell Tr. at 103:6–12, 104:3–105:12 (unable to

 identify any entity that allegedly saw AST’s purported offer).) In the absence of such evidence,

 there is no basis for Mr. Bakewell’s conclusion that the unauthorized, purportedly posted

                  price was believed to be too high by a potential licensee.


 2
  Mr. Bakewell ignores that there was “interest” in the patents-in-suit at the posted price. (See
 Ex. 7, Binns Tr. at 47:7-–16.) Thus, although AST was unable to determine who was interested
 in the patents-in-suit, or what happened regarding that interest, it is undisputed that there was
 interest at the posted price. (Id.)
                                                   15
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 20 of 25 PageID #: 16452




        Lastly, although AST was never authorized to offer the patents-in-suit for sale, AST only

 listed the patents-in-suit for an extremely short period of time, making Mr. Bakewell’s reliance

 on the AST alleged offer for sale more speculative. On October 11, 2012, AST first received

 information concerning the patents-in-suit, Ex. 1, Bakewell Rpt., ¶ 203, and by February 8, 2013,

 AST was no longer monitoring the portfolio, id. at ¶ 204. Thus, at best, AST posted information

 related to the patents-in-suit for a few months, again with no evidence that any party practicing

 the patents-in-suit was aware of the posting or appreciated its significance.

        Put simply, Defendants cannot show that AST’s unauthorized posting of a

         price range for a few months, which was not seen by any relevant entity, represents a

 comparable transaction to a hypothetical negotiation for a license to the patents-in-suit.

        C.      Mr. Bakewell Should Not Be Permitted to Testify that Purported
                “Contemporaneous Evaluations” Reflect Comparable Transactions

        Mr. Bakewell’s third market analysis data point concerns alleged “contemporaneous

 evaluations” radically different from the hypothetical negotiation, which he opined reflect a

 reasonable royalty of                           (Ex. 1, Bakewell Rpt., ¶ 287.) This data point is

 based on numbers plucked from e-mails related to various transactions discussed by CBV, the

 owner of the patents-in-suit, during the 2014-2016 timeframe, three to five years after the

 occurrence of a hypothetical negotiation. But the e-mails are not part of any transaction and the

 numbers Mr. Bakewell relies on do not appear in any transaction.

        First, Mr. Bakewell relies on CBV’s discussions with                                     ,

 which did not result in an agreement. (Id., ¶¶ 210–221.) In fact, these discussions did not

 concern license agreements of any kind. Instead, these potential agreements each contemplated



                                            . (Id. at ¶ 217–218.) Mr. Bakewell’s failure to


                                                  16
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 21 of 25 PageID #: 16453




 account for CBV’s                                                                    is in itself

 sufficient to prohibit Mr. Bakewell’s reliance on this information in his market analysis. Hanson

 v. Alpine Valley Ski Area, Inc., 718 F.2d 1075, 1078 (Fed. Cir. 1983) (upholding a magistrate

 judge’s decision rejecting a royalty rate from a previous license where as part of the license the

 licensee paid the patentee licensor a percentage interest in the licensee’s corporate entity and

 indicating “in granting the license [patentee licensor] speculated on the value of his interest in

 [licensee] as a corporate entity. The worth of that investment and the extent to which it enhanced

 the royalty is unknown.”).

        Moreover, this type of potential agreement is simply not a comparable transaction to a

 hypothetical negotiation with an infringer. Indeed, the accused infringers do not remotely

 resemble                  who was negotiating for the right to receive recoveries based on the

 enforcement of the patents-in-suit, not a license to practice the patents-in-suit.

        In the course of CBV’s discussions with                                            , a third party,

 who was negotiating against CBV with a financial incentive to convince CBV that the patents

 were worth as little as possible, told CBV that gross recoveries of

                                                 (See Ex. 1, Bakewell Rpt. at ¶ 213.) Although no

 deal was consummated with                       , Mr. Bakewell relies on

                 as if it were a contemporaneous license transaction. (Id. at ¶¶ 213–230.) Of

 course, an e-mailed, expressly-qualified ‘opinion’ of a third party, who is not an expert and was

 not deposed, with an incentive to underrepresent the value of patents, is not a comparable

 transaction. Mr. Bakewell should not be able to rely on                         e-mail as if it was a

 comparable transaction to a license to practice the patents-in-suit, and indeed it is not.




                                                   17
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 22 of 25 PageID #: 16454




        Second, on April 9, 2015, CBV entered into a patent purchase agreement with

 ChanBond. (Ex. 8, CHANBOND_001483–536 (“CBV-ChanBond Agreement”).) This

 agreement was not for the purchase of the patents-in-suit for a lump sum. Instead, the agreement

 provided that: (i) ChanBond would own the patents-in-suit; (ii) as the patent owner, ChanBond

 would enforce the patents;



                         (Id. at §§ 1.2, 1.3, 2.7, 2.8, 4.1–4.4.) On its face, CBV’s sale of the

 patents-in-suit to ChanBond was for the purpose of ChanBond enforcing the patents against third

 parties, which is not remotely comparable to a license for an infringer to practice the patents-in-

 suit. The agreement is not a license agreement of any kind and bears no resemblance to a

 hypothetical transaction between CBV and the accused infringers.

        In order to arrive at his desired royalty, Mr. Bakewell disregards the nature and terms of

 the transaction. He states: “both sides to the transaction valued the patents at              in

 contemporaneous e-mails.” (Ex. 1, Bakewell Report at ¶ 238.) Of course, e-mails regarding a

 transaction are not a transaction, let alone the e-mails at issue, which Mr. Bakewell

 mischaracterizes. First, prior to the execution of the agreement,              explained to the

 inventors that                                             which reflected the expected

 expenditures of enforcing the patents-in-suit. (Ex. 9, Reply Expert Report Dr. David Teece

 (“Teece Reply Rpt.”), ¶ 144.) Mr. Bakewell improperly characterizes this “

             as the expected total lump sum royalty, rather than expected cost to enforce the

 patents. (Ex. 1, Bakewell Rpt., ¶¶ 234, 238.) He further misrepresents an e-mail from one of the

 inventors, Mr. Hennenhoefer, which was unrelated to the transaction at issue, as referring to an

 estimated              in expected gross licensing revenue. (Id. at ¶ 227.) In fact, Mr.



                                                  18
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 23 of 25 PageID #: 16455




 Hennenhoefer’s e-mail, on its face, only concerned one Defendant,               , and he was

 expressly referring to expected recovery from              as,                                 on a

 yearly basis based on their revenue. (Id.; see Ex. 9, Teece Reply Rpt., ¶ 143.) Thus, not only are

 these e-mails not part of the transaction that resulted in the sale of the patents-in-suit, they simply

 do not support Mr. Bakewell’s opinions, and in fact undercut and contradict his opinions.

         CBV’s sale of the patents-in-suit to ChanBond on its face does not reflect any reasonable

 royalty value. Mr. Bakewell does not opine otherwise. Instead, he ignores the terms of the sale

 while using it as a vehicle to inject opinions based on his own misinterpretation of e-mails that

 did not concern the agreement itself. Mr. Bakewell does not and cannot rely on the agreement

 itself because, as part of the sale, CBV received                                       . This makes

 that agreement economically incomparable to a patent license under which a patentee licensor

 grants an infringing licensee the right to practice a patent in exchange for a lump sum payment,

                                      . Hanson, 718 F.2d at 1078.

         Third, in 2015, six months after ChanBond purchased the Patents-in-Suit,

 purchased ChanBond, with little or no seed money, whose only assets were the patents-in-suit

 and the recently filed litigation, for:

                                     (Ex. 1, Bakewell Rpt., ¶ 244.) On its face, this transaction is

 not a comparable transaction to a license agreement to the patents-in-suit for an infringer like

 Defendants. Hanson, 718 F.2d at 1078. Nonetheless, Mr. Bakewell attempts to place a value on

 the patents-in-suit by surmising that because



                                   (Ex. 1, Bakewell Rpt., ¶ 246.) This approach is inconsistent with

 Mr. Bakewell’s “market approach,” which, as a pre-requisite, requires valuing technology based



                                                   19
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 24 of 25 PageID #: 16456




 on comparable transactions. Mr. Bakewell’s attempt to derive a “value” based on a non-

 comparable transaction is inappropriate and should be excluded. Apple, 757 F.3d at 1315.

         The danger of relying on a non-comparable transaction is especially acute for



                     does not remotely resemble a hypothetical transaction to license the patents-in-

 suit to an infringer. First,            was securing a                     and was not receiving

 money for a license or licensing the patents-in-suit, let alone to an accused infringer. Second,

 prior to the sale

                                      (Ex. 9, Teece Reply Rpt., ¶ 153.) Of course,                      and

 the risk of a finding of invalidity or non-infringement were paramount factors for                  , but

 are not taken into account in a hypothetical negotiation. Id. Third,                                   ,



                                                     (Id.) Fourth, a litigation stake is a relatively

 illiquid asset, especially considering the complexity of this litigation, the early stage of the

 litigation, and the              anticipated campaign costs. (Id.) And fifth,



                                                                     Hanson, 718 F.2d at 1078. It is

 far-fetched to suggest                                                               represents a

 transaction comparable to a license to an infringer for practicing the patents, and Mr. Bakewell

 does not even perform the analysis required to meet his burden of establishing comparability.

  V.     CONCLUSION

         For the foregoing reasons, ChanBond respectfully requests that Mr. Bakewell’s opinions

 regarding the “market approach” be excluded because he does not establish that there are any

 technically and economically “comparable transactions” to the hypothetical negotiation.

                                                    20
Case 1:15-cv-00842-RGA Document 375 Filed 04/15/19 Page 25 of 25 PageID #: 16457




 Date: April 5, 2019                BAYARD, P.A.

 Of Counsel:                        /s/ Stephen B. Brauerman
                                    Stephen Brauerman (sb4952)
 Robert A. Whitman (pro hac vice)   Sara E. Bussiere (sb5725)
 Mark S. Raskin (pro hac vice)      600 N. King Street, Suite 400
 John F. Petrsoric (pro hac vice)   Wilmington, Delaware 19801
 MISHCON DE REYA NEW YORK LLP       (302) 655-5000
 156 Fifth Avenue, suite 904        (302) 655-5000 (Telephone)
 New York, New York 10010           (302) 658-6395 (Facsimile)
 (212) 612-3270 (Telephone)         sbrauerman@bayardlaw.com
 (212) 612-3297 (Facsimile)         sbussiere@bayardlaw.com
 robert.whitman@mishcon.com
 mark.raskin@mishcon.com            Counsel for Plaintiff
 john.petrsoric@mishcon.com         ChanBond, LLC




                                       21
